AFFIRMED and Opinion Filed December 2, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01031-CR
                               No. 05-19-01032-CR
                               No. 05-19-01033-CR

                      VICTOR CARL TERRY, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

             On Appeal from the 380th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 380-82927-2018, 380-82928-2018, 380-80282-2019

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      Appellant Victor Carl Terry voluntarily pleaded guilty to aggravated robbery

in cause number 380-82927-2018, assault against a public servant in cause number

380-80282-2019, and unauthorized use of a motor vehicle in cause number

380-82928-2018. The court accepted his pleas, and the cases proceeded to a

punishment hearing and sentencing on August 19, 2019. After conducting a full

hearing that included testimony from appellant and eleven other witnesses, the trial

court sentenced appellant to two years’ confinement in State Jail for unauthorized

use of a motor vehicle, 20 years’ confinement in the Institutional Division of the
Texas Department of Criminal Justice (“TDCJ”) for assault against a public servant,

and 40 years’ confinement in TDCJ for aggravated robbery. Appellant filed a timely

notice of appeal.

      In this Court, appellant’s attorney filed a brief in which she concludes that the

appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969);

Arevalos v. State, 606 S.W.3d 912, 915–16 (Tex. App.—Dallas 2020, no pet. h.).

      Appellant’s counsel filed a separate motion to withdraw. She also fulfilled the

additional functions required by the Court of Criminal Appeals in Kelly v. State, 436

S.W.3d 313, 318–20 (Tex. Crim. App. 2014), including notifying appellant of the

motion to withdraw and the accompanying Anders brief, providing him a copy of

each and informing him of his right to file a pro se response and of his right to review

the record preparatory to filing that response. We also informed appellant of these

rights and of his pro se right to seek discretionary review should this Court declare

his appeal frivolous. See Arevalos, 606 S.W.3d at 914 n.2 (citing Kelly, 436 S.W.3d

at 319–20).

      We advised appellant of his right to file a pro se response, but he did not file

a pro se response. See Kelly, 436 S.W.3d at 319–20 (appellant has right to file pro

se response to Anders brief filed by counsel). We have reviewed the record and

                                          –2–
counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005) (explaining appellate court’s duty in Anders cases). We agree that the appeal

is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

      We affirm the trial court’s judgment.




                                          /Leslie Osborne/
                                          LESLIE OSBORNE
                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47

191031F.U05




                                       –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

VICTOR CARL TERRY, Appellant                 On Appeal from the 380th Judicial
                                             District Court, Collin County, Texas
No. 05-19-01031-CR          V.               Trial Court Cause No. 380-80282-
                                             2019.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice
                                             Osborne. Justices Schenck and
                                             Partida-Kipness participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 2, 2020




                                       –4–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

VICTOR CARL TERRY, Appellant                 On Appeal from the 380th Judicial
                                             District Court, Collin County, Texas
No. 05-19-01032-CR          V.               Trial Court Cause No. 380-82927-
                                             2018.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice
                                             Osborne. Justices Schenck and
                                             Partida-Kipness participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 2, 2020




                                       –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

VICTOR CARL TERRY, Appellant                 On Appeal from the 380th Judicial
                                             District Court, Collin County, Texas
No. 05-19-01033-CR          V.               Trial Court Cause No. 380-82928-
                                             2018.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice
                                             Osborne. Justices Schenck and
                                             Partida-Kipness participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered December 2, 2020




                                       –6–